PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                   Nos. 11-4300/4552
                    _____________

           UNITED STATES OF AMERICA,
                              Appellant

                           v.

                 PAUL W. BERGRIN
                  _______________

     On Appeal from the United States District Court
             for the District of New Jersey
                  (D.C. No. 09-cr-369)
        District Judge: Hon. William J. Martini
                   _______________

                       Argued
                    March 29, 2012

Before: FUENTES, SMITH, and JORDAN, Circuit Judges.

                 (Filed: June 15, 2012)
                   _______________
Mark E. Coyne
Steven G. Sanders [ARGUED]
Office of United States Attorney
970 Broad Street – Rm. 700
Newark, NJ 07102
      Counsel for Appellant

Lawrence S. Lustberg [ARGUED]
Gibbons
One Gateway Center
Newark, NJ 07102
     Counsel for Appellee
                    _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

       Paul Bergrin, a former federal prosecutor and
prominent defense attorney, was indicted in the United States
District Court for the District of New Jersey on numerous
charges, including violations of the Racketeering Influenced
and Corrupt Organizations Act (“RICO”). Reasoning that the
RICO charges were inappropriate in light of “the disparate
nature of the substantive crimes that … serve[d] as the
racketeering predicates,” the District Court dismissed them.
United States v. Bergrin, 707 F. Supp. 2d 503, 511 (D.N.J.
2010). The government appealed that decision and we
reversed, observing that the concerns of the District Court
were “either endemic to RICO prosecutions or involve[d] the
application of irrelevant legal standards.” United States v.
Bergrin, 650 F.3d 257, 274 (3d Cir. 2011).




                             2
        After remand, the government filed a 33-count second
superseding indictment (the “Indictment”) charging Bergrin
with RICO violations, witness tampering, participating in a
cocaine-trafficking conspiracy, and tax evasion. Two of the
Indictment’s witness-tampering counts charge Bergrin for his
role in facilitating the murder of a man named Kemo McCray
(“Kemo”), 1 who was to have been a witness against one of
Bergrin’s clients. 2 The District Court ordered those counts
(the “Kemo Murder Counts”) to be severed and tried first and
separately from the rest of the crimes charged. At the ensuing
trial, the Court precluded the government from introducing
evidence of two other witness-murder plots to prove
Bergrin’s intent to have Kemo murdered, and the jury was
ultimately unable to reach a verdict.

       As soon as the jury was dismissed, the government, in
anticipation of a retrial, asked whether the District Court
would adhere to its earlier evidentiary rulings. “Absolutely,”
was the response, though the Court noted that the government
would be permitted to try to “convince [the Court]
otherwise.” (Joint App. at 49.) The government now appeals
those evidentiary rulings and also asks us to review an

       1
          For ease of reference, we will refer to Mr. McCray by
his first name, intending no undue familiarity or disrespect.
       2
          Specifically, Count 12 charges Bergrin with
conspiring to murder Kemo to prevent his testimony in
violation of 18 U.S.C. § 1512(k), and Count 13 charges that
Bergrin “knowingly and intentionally … counsel[ed], and
induce[d] others to kill” Kemo with “malice aforethought and
with intent to prevent” his testimony in violation of 18 U.S.C.
§ 1512(a)(1)(A). (Joint App. at 199.)




                              3
additional severance order that the Court entered. 3 In
addition, the government urges that the case be reassigned to
a new judge, contending that a reasonable person would
conclude that the District Court’s impartiality might
reasonably be questioned.

       We will vacate the District Court’s decision with
respect to one of the challenged evidentiary rulings, and,
because we will direct the Chief Judge of the District Court to
reassign this matter, will leave the other issues presented to be
considered afresh by the judge who will take up the case.

I.     Factual Background and Procedural History

       A.     Facts

       Centered around RICO counts that are substantially
similar to the ones we held to be validly pleaded the last time
this case was before us, see Bergrin, 650 F.3d at 261-63
(summarizing the RICO charges), the Indictment accuses
Bergrin of misusing his law practice to traffic drugs, facilitate
prostitution, tamper with witnesses, and evade taxes. Three
different instances of witness tampering, all of which are
alleged in the RICO violation charged in Count 1, are relevant
to this appeal.      Specifically, Bergrin is charged with

       3
         After the government took its appeal with respect to
the evidentiary decisions pertaining to the Kemo Murder
Counts, the Court severed the majority of the Indictment’s
remaining substantive counts and ordered that they be tried
before the rest of the charges. The government appealed that
ruling, too, see infra note 20, and we consolidated the
government’s two appeals for disposition.




                               4
instigating Kemo’s murder, plotting to kill witnesses in
connection with the legal defense of an individual named
Vicente Esteves (the “Esteves Plot”), and plotting to kill a
witness who planned to testify against a client named Richard
Pozo (the “Pozo Plot”). 4 Counts 2 through 4 of the
Indictment also plead RICO violations relating to some or all
of those three instances of witness tampering, 5 while the
Indictment’s remaining counts charge Bergrin with other
substantive or conspiracy offenses that rest on many of the
allegations set forth in the RICO counts.

             1.     The Kemo Murder



       4
         Although the three witness-tampering plots are all
alleged in Count 1, only the Kemo murder and the Esteves
Plot are charged as predicate racketeering acts. The Pozo
Plot, by contrast, is listed as one of the “methods and means”
through which Bergrin’s firm engaged in racketeering.
       5
         Count 2 charges Bergrin with participating in a RICO
conspiracy and alleges that the Kemo murder, the Esteves
Plot, and the Pozo Plot were overt acts in furtherance of the
conspiracy. Counts 3 and 4 charge violent crimes in aid of
racketeering offenses for Bergrin’s involvement in the Kemo
murder and the Esteves Plot, respectively. See 18 U.S.C.
§ 1959(a) (providing for criminal sanction where “[one]
murders, kidnaps, maims, assaults with a dangerous weapon,
commits assault resulting in serious bodily injury upon, or
threatens to commit a crime of violence against any
individual in violation of the laws of any State or the United
States, or attempts or conspires so to do” in connection with a
racketeering activity).




                              5
        The Kemo Murder Counts were the subject of the trial
that ultimately led to the present appeal, and, as charged, they
carry a mandatory life sentence. 6            See 18 U.S.C.
§ 1512(a)(3)(A) (tampering with a witness by killing is
punishable as “provided in sections 1111 and 1112”); id. §
1512(k) (“Whoever conspires to commit any offense under
this section shall be subject to the same penalties as those
prescribed for the offense the commission of which was the
object of the conspiracy.”); id. § 1111(b) (“Whoever is guilty
of murder in the first degree shall be punished by death or by
imprisonment for life.”).

       At the trial on those counts, the government introduced
evidence that Kemo’s murder arose out of Bergrin’s
representation of William Baskerville. Baskerville was an
associate in a drug-trafficking organization run by Hakeem
Curry and was arrested on federal drug charges in November
2003 for drug sales he made to Kemo. Baskerville told
Bergrin that he suspected Kemo to be the likely source of the
government’s evidence against him.           Bergrin, in turn,
telephoned Curry and told him that Kemo was the
confidential witness against Baskerville.

       6
         The violent crimes in aid of racketeering offense
pertaining to the Kemo murder, see supra note 5, also carries
a mandatory life sentence, see 18 U.S.C. § 1959(a)(1) (violent
crimes in aid of racketeering that result in murder are
punished “by death or life imprisonment, or a fine …, or
both”); United States v. Carson, 455 F.3d 336, 385 n.44 (D.C.
Cir. 2006) (reaching the “common sense conclusion” that,
despite the language employed, the violent crimes in aid of
racketeering statute “does not permit a fine to be levied in lieu
of imprisonment or death”).




                               6
       Anthony Young, a member of Curry’s organization
and the government’s key witness at the trial of the Kemo
Murder Counts, 7 was with Curry during that conversation and
overheard Bergrin say that “Kamo” was the confidential
witness against Baskerville. Young realized, however, that
Bergrin was referring to Kemo. According to Young, Bergrin
met with him and other Curry organization members
approximately one week after Baskerville’s arrest. At that
meeting, Bergrin told the group that “if Kemo testif[ied]
against [Baskerville], [Baskerville] w[ould] never see the
streets again” (Joint App. at 2528), but that he could “get
[Baskerville] out if Kemo d[id]n’t testify” (id. at 2529).
Bergrin twice reiterated “No Kemo, no case” and emphasized
that the group should not “let that kid testify against
[Baskerville].” (Id.)
       Members of Curry’s organization thereafter discussed
how to find and kill Kemo, and, in March of 2004, Young
found Kemo and shot him to death.



      7
          Young was not the only witness who offered
testimony incriminating Bergrin in Kemo’s murder. Alberto
Castro, a drug dealer, testified that Bergrin offered him
$10,000 to murder Kemo, and two former confidants of
Bergrin’s testified that Bergrin implied his complicity in the
events that led to Kemo’s death. (See Joint App. at 3409
(testimony that Bergrin expressed his worry that “Baskerville
would implicate him in the Kemo case”); id. at 3781
(testimony that Bergrin stated he had “met with Baskerville’s
people at the office,” “told them the name of the [witness],”
and that they had “killed [the witness] three months later”).)




                              7
             2.     The Other Murder Plots

       The government also sought to prove Kemo’s murder
using evidence of the Pozo Plot and the Esteves Plot, which
the District Court ultimately precluded after considering
evidentiary proffers.

        The government’s first effort to rely on those other
murder plots developed pretrial when, after we ruled that the
RICO counts had been wrongly dismissed and remanded the
case, Bergrin filed a motion under Federal Rule of Criminal
Procedure 14 to sever the Kemo Murder Counts from the
Indictment. 8 Bergrin argued that a trial on every offense in
the Indictment would be unfairly prejudicial.              The
government disagreed, contending that severing the Kemo
Murder Counts “would be a waste of judicial resources, …
would present increased danger for witnesses, and that
regardless of the severance plan … all or most of the evidence
of the related crimes would be admissible at … [any] of the
severed trials.” (Id. at 57-58.) It proffered, in that regard,
that it would seek to prove the Kemo Murder Counts in part
by relying on evidence of the Pozo Plot and the Esteves Plot
under Federal Rule of Evidence 404(b). 9

      8
        We refer to the Federal Rules of Criminal Procedure
simply as “Criminal Rules.” Criminal Rule 14(a) provides
that a “court may order separate trials of counts, sever the
defendants’ trials, or provide any other relief that justice
requires” when joinder “appears to prejudice a defendant or
the government.” Fed. R. Crim. P. 14(a).
      9
        We refer to the Federal Rules of Evidence simply as
“Rules.” Rule 404(b), as we discuss further infra, provides




                              8
                     i.     The Pozo Plot

        Pozo, the government asserted, was a “large scale drug
trafficker who distributed multi-hundred kilogram shipments
of cocaine he received in New Jersey via Texas.” (D.N.J.
ECF no. 09-369, doc. no. 304-1, at 13.) 10 In February 2004,
he was charged in the Western District of Texas for his role in
that drug distribution scheme, and he hired Bergrin to
represent him. Bergrin determined that Pozo’s co-defendant,
Pedro Ramos, was cooperating with the government against
Pozo. He told Pozo that Ramos was an informant, asked him
if he knew where Ramos lived, and told him that, if “we
could get to [Ramos] and take him out, Pozo’s headache (his
drug charges) would go away.” (D.N.J. ECF no. 09-369, doc.
no. 302, at 1 (internal quotation marks omitted).) Pozo
responded, “Are you nuts? I am not involved in murdering
people,” and later retained new counsel. (Id. (internal
quotation marks omitted).)
                     ii.   The Esteves Plot




that although “[e]vidence of a crime, wrong, or other act” is
inadmissible to prove a person acted “in accordance with [his
or her] character,” Fed. R. Evid. 404(b)(1), it may be admitted
for “another purpose, such as proving motive, opportunity,
intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident,” Fed. R. Evid. 404(b)(2).
       10
         Our references to documents on the District Court’s
docket cite to the pagination contained in the ECF-generated
header on each page.




                              9
        Esteves, too, was a former client of Bergrin’s who
“operated a large scale drug trafficking business based in
New Jersey.” (D.N.J. ECF no. 09-369, doc. no. 304-1, at 23.)
He was prepared to testify that, when he met with Bergrin in
May 2008, after being charged in the Superior Court of New
Jersey with drug trafficking, Bergrin told him that “the only
way to beat the case was if [Esteves] took care of the
witnesses” on a list of those Bergrin believed were
cooperating with the government.          (Id.)    During that
conversation, Bergrin also told Esteves that he “hate[d] rats
and … would kill a rat himself,” that “this was not the first
time he ha[d] done this,” and that, “if there are no witnesses,
there is no case.” (Id.) An informant named Oscar Cordova,
whom Bergrin believed was a hitman, subsequently recorded
Bergrin instructing him to kill a witness on that list. (Id.; see
Joint App. at 225-28 (describing the plot).)            In that
conversation, Bergrin stated, “we gotta make it look like a
robbery. It cannot under any circumstances look like a hit. …
We have to make it look like a home invasion robbery.”
(D.N.J. ECF no. 09-369, doc. no. 304-5, at 3.)

       B.     Procedural History

              1.     The First Severance

       In a September 21, 2011 opinion (the “First Severance
Opinion”) citing those proffers, the District Court decided
that severance was necessary and ordered that the Kemo
Murder Counts be tried first.

       The Court did say, however, that it would “likely allow
certain … Rule 404(b) evidence into the separate trial on the
[Kemo Murder] Counts.” (Joint App. at 58.) In particular, it




                               10
indicated that evidence of the Pozo Plot would be admissible
because that plot occurred “before or around the same time as
the [Kemo] murder conspiracy.” (Id. at 59.) Evidence of the
Esteves Plot, by contrast, troubled the Court. The Esteves
Plot was unlike the “other-crime evidence most typically
admitted under Rule 404(b),” the Court said, because it
pertained to acts that “happened more than four years after
the [Kemo] murder conspiracy” and was therefore evidence
of a “subsequent criminal act.” (Id.) Although the Court
acknowledged that there was no categorical “bar to
subsequent act evidence,” it observed that “evidence of a
subsequent act” is not necessarily “permissible or relevant in
the same way that evidence of a prior bad act may be.” (Id.)

       Nevertheless, the Court seemed to take for granted that
the government would be permitted to use Bergrin’s own
admissions to Esteves in proving the Kemo Murder Counts.
(See id. at 62 (suggesting that certain evidence pertaining to
the Esteves Plot would “likely be admissible to provide the
requisite background information to support” the testimony of
the witnesses, including Esteves, who would testify to
Bergrin’s admissions).) Aside from that, however, the Court
made it clear that most of the proffered evidence pertaining to
the Esteves Plot would be inadmissible in a trial on the Kemo
Murder Counts. The Court was particularly concerned about
the tape recording of Bergrin’s conversation with Cordova,
evidently believing that the tape’s probative value was likely
to be substantially outweighed by the danger of unfair
prejudice:

      The Government proffers that it will introduce
      evidence, including audio recordings, showing
      that in 2008 Bergrin had conversations with a




                              11
confidential informant – dubbed by the
Government as “the Hitman” – during which
Bergrin explicitly discussed killing [a witness]
and instructed the Hitman to make the murder
look like a home invasion robbery. By contrast,
the Government’s proffered evidence regarding
the [Kemo] murder is much more
circumstantial. The Government intends to
prove that Bergrin said the words “no Kemo, no
case” to certain other persons and that by
uttering these words Bergrin specifically
intended to cause those individuals to murder
[Kemo] to keep him from testifying. And
although the Government has a variety of
evidence specifically probative of the [Kemo
Murder] Counts it intends to introduce, the
evidence will likely be nowhere near as
overwhelming as the evidence relating to the
[Esteves Plot].

….

       [I]n considering Bergrin’s guilt for the
[Kemo Murder] Counts, any limiting
instructions would likely be insufficient. It
would be perhaps unavoidable – and merely
human – for the jury to use the direct, explicit
evidence from the [Esteves Plot] murder
conspiracy case to infer Bergrin’s guilt of the
[Kemo Murder] Counts regardless of any
limiting instruction.




                      12
(Id. at 56.) Because Bergrin faced a life sentence on the
Kemo Murder Counts, the Court found that risk to be
particularly unacceptable. (See id. at 57 (“[A]lthough he is
charged with a variety of crimes, the stakes on the [Kemo
Murder] Counts are especially high for Bergrin: if a jury finds
him guilty on those counts, he faces a mandatory life
sentence.”).)

       Thus, based in part on its view that evidence of the
other witness-murder plots would not, despite the
government’s argument, necessarily be admissible in a trial
on the Kemo Murder Counts, the Court severed those counts
from the Indictment and ordered them to be tried first.

             2.     The Government’s Motion to Admit Rule
                    404(b) Evidence and the District Court’s
                    Initial Ruling

       On September 29, 2011, the government moved to
admit much of the Rule 404(b) evidence it had set forth in its
prior proffer, asking the Court to make “preliminary, pretrial
rulings on the admissibility of [the] other acts evidence” that
the Court’s First Severance Opinion had suggested would be
admissible in a trial on the Kemo Murder Counts. (D.N.J.
ECF no. 09-369, doc. no. 304-2, at 3.) Among other things,
the government sought admission of Pozo’s testimony about
the Pozo Plot, and Esteves’s testimony as to Bergrin’s
statements during the Esteves Plot. 11 At an October 7, 2011

       11
         Although the government implied that it was not
asking to introduce Bergrin’s recorded statement to Cordova
because of the Court’s ruling in the First Severance Opinion,
the government noted that “Bergrin’s defense strategy




                              13
hearing four days before jury selection was scheduled to
begin, the government followed up on the status of its Rule
404(b) motion, “requesting that the Court make at least some
preliminary rulings … certainly before the jury is sworn.” 12
(Joint App. at 584-85.) The Court did not do so, however,
and a jury was empaneled on October 13, 2011.

      The next day, the Court announced its ruling on the
government’s motion which was memorialized in an undated
and unfiled opinion “handed to the parties the following
week.” 13 (D.N.J. ECF no. 09-369, doc. no. 304, at 7.)
Highlighting the factual similarities between the Pozo Plot
and the Kemo murder, the Court ruled that the government
would be permitted to introduce Pozo’s testimony under Rule
404(b):




[would] likely … open the door to additional Rule 404(b)
evidence.” (D.N.J. ECF no. 09-369, doc. no. 304-2, at 3.)
      12
          As the government explained to the Court, such a
ruling would permit it to “properly prepare an opening
statement” and “properly prepare [witnesses] so that they
don’t say something that’s inadmissible.” (Joint App. at 584-
85.) What was unsaid but perhaps implicit was that the
swearing in of a jury would cut off the government’s right
under 18 U.S.C. § 3731 to an immediate appeal of an adverse
evidentiary ruling.
      13
         Although it was attached as an exhibit to a motion
for reconsideration the government subsequently filed, the
Court’s Rule 404(b) opinion remains unfiled on the District
Court’s docket.




                             14
       [E]vidence of the [Pozo Plot] … is admissible
       under Rule 404(b). The Government seeks to
       admit evidence that around February 2004,
       while Bergrin was acting as [Pozo’s] lawyer in
       a drug-trafficking case in federal court, Bergrin
       provided [Pozo] with the identity of a
       government witness against him, and counseled
       [Pozo] that if the witnesses were killed, Bergrin
       would win [Pozo’s] case.              The factual
       similarities of this case are so striking, and it is
       so close in time – occurring contemporaneously
       with the [Kemo] murder conspiracy – that this
       evidence is highly probative of Bergrin’s intent
       with respect to the charged conduct. And while
       it carries a risk of undue prejudice, that
       prejudice is insufficient to substantially
       outweigh its high probative value. And the
       Court will, again, mitigate the risk of prejudice
       by providing a proper limiting instruction.

(Joint App. at 10 (internal citations omitted).)

       The Court, however, retreated from its previous
suggestion that it would allow the government to introduce
some of the evidence pertaining to the Esteves Plot. It ruled
instead that no such evidence – including the “admissions
themselves” – would be allowed “under Rule 404(b) because
the potential for prejudice far outweigh[ed that evidence’s]
minimal probative value.” (Id. at 13.) As the Court
explained it, the admissions were minimally probative
because they were made in connection with a subsequent, as
opposed to a prior, crime and were therefore too attenuated
from the Kemo murder:




                               15
        In its [First Severance Opinion], this Court
        expressed at length its concerns regarding the
        minimal probative value of – and the undue risk
        of prejudice pose[d] by – this subsequent crime
        evidence. And while the Court previously
        indicated its willingness to consider allowing a
        limited amount of evidence to provide the
        necessary context as to these admissions, this
        no longer seems appropriate now that the Court
        has a better understanding of those admissions.
        The admissions that Bergrin allegedly made are
        too vague to be of great probative value –
        indeed, Bergrin does not mention the [Kemo]
        murder specifically, but alludes in general terms
        to some past act of indeterminate nature. And
        they, like the other evidence of the [Esteves
        Plot] … are potentially unduly prejudicial. If
        the admissions were admitted, the Government
        would also be entitled to introduce additional
        evidence regarding the [Esteves Plot], thereby
        compounding the risk of prejudice. And, as
        discussed previously, the potential prejudice of
        evidence regarding the murder conspiracy with
        Estevez [sic] is so great that it threatens to
        prevent the jury from making a proper
        determination of Bergrin’s guilt for the [Kemo]
        murder – an untenable result, in light of this
        Court’s previous rulings.
(Id. (internal citation omitted).)

              3.     Bergrin’s Opening Statement




                              16
       Opening statements began on October 17, 2011.
Proceeding pro se with standby counsel, Bergrin told the jury
that the evidence would prove he “never wanted, … never
expected, …never believed … that one hair on Kemo’s head
would be hurt.” (Id. at 648.) Instead, as he explained to the
jury, he had simply acted as a zealous advocate on
Baskerville’s behalf: “[W]hen I represented – was called …
to represent William Baskerville, who was accused of a
criminal offense, the Sixth Amendment of the United States
Constitution said that I had to represent him, that he deserved
to be represented effectively. And that’s all I ever did in this
case.” (Id.) Thus, although Bergrin acknowledged calling
Curry and informing him that Kemo was the confidential
witness, he characterized that call as part of his legal duty to
represent Baskerville and denied any malicious motives. 14

       Bergrin spoke similarly in explaining the Pozo Plot to
the jury, stating:

              Let me tell you about the facts of
       Richard Pozo which will come out in this case.
       Richard Pozo was dealing cocaine. He sent a
       car with a bunch of cocaine in it from Elizabeth,
       … where he was living, to Texas. The car
       began to be investigated. The car was dropped
       off in the driveway of somebody’s house.
       While the car is being investigated, Richard

       14
          Correspondingly, Bergrin claimed during the course
of trial that he never participated in a meeting with Curry-
organization members in which he allegedly implied that
Kemo should be killed by saying, among other things, “No
Kemo, no case.”




                              17
       Pozo comes to see me and says: I think I have a
       problem. I believe they detected cocaine in a
       car that I had sent to Texas. Will you represent
       me?

              There is no informant involved. We
       have absolutely … no idea whatsoever who any
       informants are.      The name Pedro Ramon
       doesn’t even fit into the equation. We have no
       clue who the informant is, he has no clue who
       any informant is. And I question him in front of
       Peter Willis and another outstanding attorney by
       the name of John Whipple in Texas, and that’s
       borne out here in this particular case. I never
       say to [Pozo]: Let’s get rid of the informant.
       Because what does it matter? It doesn’t matter.
       I would never say that because it has no impact,
       has no effect and I would never say that to this
       type of individual.

(Id. at 691-92.)

       Believing that Bergrin had made “various door-
opening assertions during his opening statement” the
government filed a letter-motion the next day, asking the
District Court to reconsider its evidentiary ruling excluding
the Esteves Plot evidence. 15 (D.N.J. ECF no. 09-369, doc. no.
263, at 1.) The Court declined.

       15
          More specifically, the government argued that
Bergrin “exploited [the] Court’s [evidentiary] rulings, and
abused his status as a pro se litigant, by testifying in his
opening statement.” (D.N.J. ECF no. 09-369, doc. no. 263, at




                             18
             4.     The District Court’s Decision to Exclude
                    Evidence of the Pozo Plot

        Worse yet for the government, on November 8, 2011,
the Court reversed course on the admissibility of Pozo’s
testimony. Acknowledging that it had previously “indicate[d]
that that testimony would be admissible under [Rule] 404(b),”
the Court said it had changed its mind, “after hearing the case
and the context in which [the testimony was] now being
offered.” (Joint App. at 19.) The Court described a three-
step process for considering whether to admit evidence under
Rule 404(b): first, to “decide whether there is sufficient
evidence that the other act in question actually occurred”;
second, to assess “whether the evidence of other acts is
probative of the material issue other than character”; and
third, to consider “whether the probative value of the
evidence is substantially outweighed by its potential
prejudicial effect.” (Id.)

       Pozo’s testimony, the Court said, was problematic
under the first step of that procedure, because there was no
independent documentation corroborating the substance of his
intended testimony:

2.) And because it believed that Bergrin had brought his
intent into question, the government asked the Court to allow
it to introduce, among other things, Esteves’s testimony so as
to rebut Bergrin’s “blanket, self-serving assertion” that he
would never say “[l]et’s get rid of the informant … to … a
client facing charges because of a cooperating witness.” (Id.
at 5 (alteration in original) (internal quotation marks
omitted).)




                              19
       The first step is very rarely even an
issue. … [It] is almost typically a prior
conviction. It will be evidence of even a prior
arrest which has some independen[t]
corroboration because police make a prior arrest
and then they seek to offer that type of
evidence. It might even be a wiretap.
….

        One of the concerns I have, and I’ve had,
is that we’re talking about conversations which
allegedly occurred many years ago, and we’re
talking about people’s best recollections of that
conversation without it having been recorded,
without     it    having    been     documented
immediately.

….

       We have that in this case already. We
have this case, one of the biggest contentions in
this case is if the statement “No Kemo, no case”
was made, what exactly does that mean.

      And the conversation with Mr. Pozo, I
know the Government will say that’s Mr.
Pozo’s best recollection. But there’s nothing to
document – when we’re talking about parsing
such important words, there’s nothing to
document what actually was spoken at that time
in those few little sentences that the
Government contends would show that Mr.




                       20
       Bergrin was attempting [to] … you know, to
       murder the witness.

(Id. at 19-21.)

       The Court suggested that its concern about whether
Pozo’s testimony was truthful also played a role in assessing
whether, under the third step, the probative value of the
evidence was substantially outweighed by “its potential
prejudicial effect.” (Id. at 19.) And the Court declared
Pozo’s testimony would be “cumulative,” “collateral,” and
“confusing.” It explained:

       I have no sense of confidence that this evidence
       would be so reliable that its probative value
       would outweigh its prejudicial effect. And I
       think, you know, there’s a concern that it would
       be considered by this jury as propensity versus
       really going to intent.

              Now, in that context, let me also say, one
       of the considerations is, is there other evidence
       of intent in this case?

              And, you know, you have other
       evidence, so this would be cumulative and very
       collateral and very confusing, in this Court’s
       opinion.

       ….

              [Y]ou have evidence of intent, you have,
       if the jury believes Mr. Young, you have the




                              21
conversation that Mr. Young testified to …,
which is a very specific conversation that he
says he recalls Mr. Bergrin making at that time
back in 2004, shortly after … Mr. Baskerville’s
arrest. He testified at … some length about that
conversation. So you have evidence of what
“No Kemo, no case” means.

       You also have the evidence that you
brought forth about Mr. Castro. You brought
forth evidence that Mr. Bergrin went to …
another motivated witness, … which the jury
will have to consider in which he says, Mr.
Bergrin went to him at some point and said, you
know: I’ll give you $10,000 if you would, you
know, kill this guy.

        Mr. Pozo would be another witness, a
drug dealer who is claiming at some point some
conversation occurred. It’s not documented.
And in weighing the factors that I need to weigh
as far as, you know, the minimum degree it will
have with respect to intent, because the jury
would have to parse those words, whatever they
finally conclude were the words, first of all,
because there’s nothing to document other than
Mr. Pozo saying what he remembers, and then
on cross it may come out to … be something
else, they’d have to document those – they’d
have to parse those words along with the “No
Kemo, no case.” And I think their challenge as
far as dealing with “No Kemo, no case” is
enough.




                      22
(Id. at 23-26.)

       That evening, the government filed a motion asking
the Court to reconsider its decision to exclude evidence of the
Pozo Plot and the Esteves Plot. As the government argued
the next morning in support of its motion, one might perceive
“an inherent tension” between the ruling that the Pozo Plot
was based on “insufficient proof … because we don’t have a
tape” and the ruling that the Esteves Plot was too prejudicial
“because we do have a tape.” (Id. at 36, 37.) The District
Court was not persuaded, however, and reaffirmed its
rulings. 16
              5.     Closing Arguments and the Jury’s
                     Verdict

        At a subsequent conference about jury instructions,
Bergrin successfully requested that the jury be told it “is a
defense to the charges in the Indictment that the defendant’s
acts constituted lawful and legitimate legal representation of a
client.” (D.N.J. ECF doc. no. 09-369, no. 327, at 46; see Joint
App. at 4024-25 (Bergrin’s request).) Then, in summation, he

       16
         As to the Esteves Plot, the Court stated that if “there
was a conviction [in Bergrin’s case], I would believe … that
that conviction was the result of the Esteves evidence,
because I don’t see how [the jury] could humanly put that out
of their mind.” (Joint App. at 38.) As to the Pozo Plot, the
Court again laid out its fear that “the jury would … have to
parse out what exactly did Mr. Bergrin say … according to
Mr. Pozo’s recollections eight months after the incident”
given that “we’re talking about a drug dealer, and hearing
words that he thought.” (Id. at 39.)




                              23
echoed his opening statement’s assertion that he was being
“accused for doing [his] job,” to “defend the Constitution [by]
mak[ing] sure that [Baskerville] ha[d] effective
representation.” (Joint App. at 4188.) Indeed, while Bergrin
again acknowledged that he had discussed Kemo’s name with
Baskerville and disclosed it to Curry over the phone, he
attributed his behavior to legitimate representation, and
implored the jury not to conclude “under any circumstance,
under any leap of bound and faith that [he] ever intended for
one hair to be hurt on poor Kemo’s head.” (Id. at 4277;
accord id. at 4194 (“I, under no circumstances, ever intended,
ever wanted, ever told, ever warned, ever advised, ever
informed anyone to ever harm a hair on the head of Kemo
McCray. I never had that intent.”).)

       After six days of deliberation, the jury was unable to
reach a verdict. As a result, the Court declared a mistrial on
November 23, 2011, and scheduled a retrial on the Kemo
Murder Counts for January 2012.

              6.     The Government’s Appeal and Efforts to
                     Determine Which Counts to Try Next

       Shortly thereafter, the government inquired “about
rulings that [the Court] made excluding evidence,” asking the
Court to clarify if it was “going to adhere to those; Pozo and
Esteves and the things that were contained in the … 404(b)
ruling.” (Id. at 49.) The Court responded as follows:
“Absolutely. I don’t see – unless you can convince me
otherwise, as to why those rulings – I know you feel
otherwise – but on reflection I feel strongly that those rulings
were appropriate. So I don’t expect I would be changing
those rulings.” (Id. at 49-50.) On November 30, 2011, the




                              24
government filed a notice of appeal challenging those
evidentiary rulings. 17

        The next day, the government moved to try the
remainder of the counts in the Indictment at the January 2012
retrial, though it stated it would be willing to sever the tax
evasion counts upon Bergrin’s request. The Court held a
hearing on December 8, 2011 to consider which counts to try
next. Bergrin appeared at the hearing and asked the Court to
stay proceedings pending our disposition of the government’s
appeal of the evidentiary rulings. After consulting with the
government, the Court suggested a second severance in which
the drug-trafficking counts and the witness-tampering counts
pertaining to the Esteves Plot would be severed and tried
before the rest of the Indictment. 18 The government declined
the Court’s suggestion, however, prompting Bergrin to file a
severance motion.

      At an ensuing hearing on December 14, 2011, the
government again requested that it be permitted to try the

      17
           As discussed infra in Part II.A, the government
invoked 18 U.S.C. § 3731 as the basis for appellate
jurisdiction.
      18
          Under that proposal, Count 5 of the Indictment –
which charges a drug-trafficking conspiracy and lists the
Kemo murder, the Pozo Plot, and the Esteves Plot as part of
the conspiracy’s “manner and means” – would have been
altered to delete allegations relating to the Kemo murder so
that “the Government [would be precluded] from introducing
any such evidence.” (D.N.J. ECF no. 09-369, doc. no. 352, at
1.)




                             25
entirety of its case against Bergrin, because “[t]he Kemo
murder and the Esteves thing [were] not [disconnected]
bookends” but rather were charged as “a racketeering RICO
violation because” that was what they were. (Id. at 4436.)
The Court, however, made clear that it would not accept the
government’s request to “go forward with the Kemo
allegations … in the” RICO counts:

      The concern I always had and the reason I
      severed out [the Kemo Murder Counts] was
      because of what I believed, and still do believe
      – and I think, frankly, the result of the jury
      being hung reflects what I had a concern about
      – is that charge, standing alone, for the reasons I
      stated in the severance, I always was concerned
      about the prejudice there would have been if [it]
      would have been tried with Esteves and all of
      the drug evidence that occurred subsequently.
      And I still feel the jury wouldn’t have been able
      to separate that out and decide the Kemo case
      just based on that case and the prior crime
      evidence that this Court didn’t let in.

(Id. at 4433.) Trying the RICO counts next, the Court said,
would unfairly expose Bergrin to a potential life sentence:
               The Court: … [I]n my opinion it would
        have been inherently unfair to have him
        convicted under a RICO – the way that was
        framed for the murder case facing a life in
        prison sentence tried that way. That’s how I felt
        and I still feel that way. And yet, you still feel
        insistent on that’s a fair trial, he should be
        facing that kind of penalty on the Kemo part of




                              26
      the case when you already now saw a jury come
      back and couldn’t reach a verdict on that.

             Sure, if you get all your other evidence
      in he’ll get convicted on the Kemo murder part
      of the case and, you know, that’s what you
      want.

             [Government’s Counsel]: Well, Judge –

             The Court: And that’s the way you want
      to do it, and that’s what I have a real difference
      of opinion with.

             [Government’s Counsel]: I understand.

              The Court: And the Government, you
      know, they can charge a ham sandwich. I know
      that; you know that.

             So if you charge a RICO case on its face
      on the indictment, it doesn’t take a whole lot to
      charge a RICO case.

(Id. at 4463-64.) Given that, in the Court’s view, the
government’s case on the charges other than the Kemo
Murder Counts and the related RICO counts was “very
strong,” 19 that it could be proven without the witnesses who

      19
         The Court opined that, aside from the Kemo Murder
Counts, the government had a “very clean, strong case,” with
witnesses “more credible than Anthony Young and Castro
type witnesses.” (Joint App. at 4461.)




                             27
had testified in the trial on the Kemo Murder Counts, and that
it would warrant a “sentence that would reflect the severity of
[those other charges],” the Court suggested that the
government should not “spend the taxpayers’ money to come
in here, put on [the Kemo Murder Counts] evidence again,
[and] stand behind those kinds of witnesses again when [the
government did not] have to do it.” (Id. at 4460.)

        In response to those concerns, the government invited
the Court to dismiss the RICO counts if it believed “that Mr.
Bergrin [could not] get a fair trial … as presently
constituted.” (Id. at 4458.) The Court, however, refused to
dismiss the Indictment’s RICO counts, stating that it had
already “[done] that once … because at the time I still was
concerned about the RICO allegations, quite frankly, mostly
for the same reason.” (Id.)

              7.     The Second Severance

       Instead, on December 27, 2011, the Court severed the
substantive counts charging Bergrin with drug trafficking and
participating in the Esteves Plot from the rest of the counts in
the Indictment, and ordered that they be tried in January 2012
(the “Second Severance Order”). The Court explained that its
“original premise [was] that trying Bergrin for his alleged
involvement in the [Kemo] murder conspiracy with extensive
evidence from the [Esteves Plot] … would be fundamentally
unfair and improper” (id. at 67), and it went on to say that the
concerns memorialized in its First Severance Opinion
required an additional severance, because the government’s
appeal with respect to the Kemo Murder Counts made it
“impossible” to pursue the “most logical solution” of simply
retrying those counts (id. at 69).




                              28
       Severing the Indictment’s drug-trafficking and Esteves
Plot counts was the next best solution, the Court said, since
such a severance would

      avoid[] undue prejudice because Bergrin faces
      no exposure for his alleged involvement in the
      [Kemo] murder conspiracy, and so the jury
      cannot find him guilty of those charges based
      on improper spillover evidence.         It also
      incorporates as many of the remaining counts as
      may properly be joined, and, if Bergrin is
      convicted, carries a substantial penalty which
      should satisfy the Government’s desire for
      justice.

(Id. at 73.) The Court also ruled that it was necessary to
ensure that those counts were tried before the RICO counts in
which the Kemo murder and the Esteves Plot were intrinsic,
rejecting the government’s statement that it should be
permitted to proceed on its RICO charges first, and
characterizing that position as a “thinly veiled attempt to
either circumvent [the Court’s] prior decision or discourage
the Court from taking further actions required by justice.”
(Id.)

       That same day, the government filed a second notice
of appeal, this time challenging the Second Severance Order.

II.   Discussion

        The government argues that the District Court abused
its discretion by precluding the introduction of evidence of




                             29
the Pozo Plot and the Esteves Plot in the retrial on the Kemo
Murder Counts, and in ordering the drug-trafficking and
Esteves Plot counts to be severed. It also contends that this
case should be reassigned to another district judge. Bergrin
of course disagrees, but spends the bulk of his efforts arguing
that we lack jurisdiction to entertain any of the government’s
arguments.

       We begin by addressing the jurisdictional issue.

       A.     Jurisdiction

       The District Court had jurisdiction over this case under
18 U.S.C. § 3231. We, in turn, have appellate jurisdiction to
consider challenges to “decision[s] or order[s] of a district
court suppressing or excluding evidence …, not made after
the defendant has been put in jeopardy,” so long as the
“United States attorney certifies to the district court that the
appeal is not taken for purpose of delay and that the evidence
is a substantial proof of a fact material in the proceeding.” 18
U.S.C. § 3731. The government’s appeal from the District
Court’s ruling excluding evidence of the Pozo Plot and the
Esteves Plot invokes that jurisdiction on the ground that the
District Court’s verbal statement that it would “[a]bsolutely”
adhere to its prior rulings on retrial (Joint App. at 49) was an
appealable “decision or order” excluding evidence.

       Given § 3731’s express mandate that its provisions
“shall be liberally construed to effectuate its purposes,” 18
U.S.C. § 3731, there is wide agreement that oral decisions
dealing with subjects within the statute’s scope are
appealable. See United States v. Farnsworth, 456 F.3d 394,
398-99 (3d Cir. 2006) (presuming an “oral ruling” is




                              30
appealable under § 3731, but holding the ruling at issue was
not appealable because it was not, as the government
contended, a dismissal); United States v. Janati, 374 F.3d
263, 269 (4th Cir. 2004) (exercising appellate jurisdiction
over an “oral ruling”); United States v. Presser, 844 F.2d
1275, 1280 (6th Cir. 1988) (“[W]e view the district court’s
oral statement as evidencing an intent to exclude government
evidence … and consequently, its statement qualifies as an
appealable order … .”); United States v. Flores, 538 F.2d 939,
942-43 (2d Cir. 1976) (oral ruling “exclud[ing] evidence of
prior acts and statements” was appealable under § 3731).
Bergrin argues, however, that the District Court’s statement
was not sufficiently definite to constitute an appealable
decision or order, because the District Court was not
unequivocal in saying it would exclude evidence of the Pozo
Plot and the Esteves Plot at Bergrin’s retrial. Cf. United
States v. Brooks, 145 F.3d 446, 453-54 (1st Cir. 1998) (stating
that orders lacking a requisite “degree of finality … may not
qualify as … order[s] excluding evidence under section
3731”). The record belies that claim.

        Although the Court’s colloquy did include some
qualifying language, the first thing it said was that it would
“[a]bsolutely” exclude that evidence from Bergrin’s retrial.
(Joint App. at 49.) And it further stated that it “fe[lt] strongly
that [its] rulings were appropriate.” (Id.) The Court’s rulings
over the course of Bergrin’s trial on the Kemo Murder Counts
reflect similarly strong convictions, even amidst repeated
requests by the government to introduce the Pozo Plot and the
Esteves Plot evidence after Bergrin denied any intent to harm
Kemo. Moreover, the Court confirmed its resolve to keep out
the questioned evidence when, at a hearing after the
government’s first appeal was filed, it reiterated that




                               31
excluding the evidence was “the right decision” (id. at 4446),
and subsequently ordered a second severance based on its
belief “that trying Bergrin for his alleged involvement in the
[Kemo] murder conspiracy with extensive evidence from the
[Esteves Plot] … would be fundamentally unfair and
improper” (id. at 67).

       The District Court did, to be sure, leave open the
possibility that it would reconsider its evidentiary
determinations, and it is possible, as Bergrin points out, that
circumstances may change in the future. But the chance of
change is inherent in virtually every pretrial evidentiary
ruling and treating such rulings as unreviewable “would
insulate [them] from appellate review, thus frustrating … the
purposes of § 3731.” United States v. Siegel, 536 F.3d 306,
315 (4th Cir. 2008). Indeed, even a district court’s explicit
suggestion that a ruling is “preliminary and could change”
does not make it an unappealable one under § 3731. Id. at
314; cf. United States v. Horwitz, 622 F.2d 1101, 1104 (2d
Cir. 1980) (stating that even “conditional … ruling[s], which
raise[] the remote prospect that suppression will not be
ordered, [do not] necessarily deprive[] [an appellate] court of
jurisdiction under section 3731”). Thus, while there was
perhaps some “ambiguity about the district court’s future
actions,” its statement clearly “evidenc[ed] an intent to
exclude government evidence” at Bergrin’s retrial, Presser,
844 F.2d at 1280, and thereby laid the foundation for our
jurisdiction under § 3731.




                              32
       We turn, then, to consider the government’s challenge
to the merits of those evidentiary rulings. 20

       20
           Although we can undoubtedly review the District
Court’s second severance to determine whether it warrants
mandamus relief, since the government has alternatively
petitioned for that writ, see United States v. Santtini, 963 F.2d
585, 590 (3d Cir. 1992) (“[P]arties are free to proceed
alternatively on application for a writ or by appeal, with the
court determining which, if any, procedure is more
appropriate.”), the jurisdictional question presented by the
appeal of the Second Severance Order is more difficult. The
government argues that we have pendent appellate
jurisdiction to consider that appeal based on our § 3731
jurisdiction to consider the District Court’s evidentiary
rulings. We have “recognized ‘a discretionary, though
‘narrow,’ doctrine of pendent appellate jurisdiction,’” E.I.
DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin
Intermediates, S.A.S., 269 F.3d 187, 204 (3d Cir. 2001)
(citation omitted), but there is a split in authority as to
whether that doctrine applies in criminal cases and we have
not expressly employed it in that context, compare, e.g.,
United States v. Ferguson, 246 F.3d 129, 138 (2d Cir. 2001)
(“[T]here is no pendent appellate jurisdiction in criminal
cases.” (citing Abney v. United States, 431 U.S. 651, 662-63
(1977))), with United States v. Lopez-Lukis, 102 F.3d 1164,
1167 & n.10 (11th Cir. 1997) (exercising pendent appellate
jurisdiction over an order striking a count from an indictment
where the government appealed an order suppressing
evidence under § 3731), and United States v. Maker, 751 F.2d
614, 626 (3d Cir. 1984) (reviewing a severance order for an
abuse of discretion without explicitly relying on, or referring
to, pendent appellate jurisdiction). Because we will require




                               33
       B.     The District Court’s Exclusion of Pozo’s
              Testimony 21

        Before trial, the District Court had ruled that the
government would be permitted under Rule 404(b) to
introduce Pozo’s testimony that Bergrin counseled him to
murder a witness. As the Court noted at that time, “[t]he
factual similarities” between that incident and the Kemo
murder are “striking,” and the “evidence is highly probative
of Bergrin’s intent with respect to [the Kemo murder].”
(Joint App. at 10.) Although the Court thought the admission
of that testimony “carrie[d] a risk of undue prejudice,” it
concluded “that [the] prejudice [was] insufficient to
substantially outweigh its high probative value” and noted
that it would “mitigate the risk of prejudice by providing a
proper limiting instruction.” (Id.) At trial, however, even
after Bergrin told the jury in his opening statement that he
would not have made the statements to which Pozo would
testify and declared that he had been acting legitimately as an
attorney in representing Baskerville, the Court turned about
and ruled that the evidence was inadmissible. We agree with
the government that the reasons given for that change reflect
an abuse of discretion.



this case to be reassigned and will ask that the severance
rulings be revisited, see infra Part II.C, we need not determine
the propriety of the Second Severance Order and therefore do
not decide whether we have appellate jurisdiction to review it.
       21
          We review a “district court’s decision regarding the
admissibility of evidence … for abuse of discretion.” United
States v. Higdon, 638 F.3d 233, 238 (3d Cir. 2011).




                              34
        Rule 404(b), as we have noted, provides that
“[e]vidence of a crime, wrong, or other act is not admissible
to prove a person’s character in order to show that … the
person acted in accordance with the character,” Fed. R. Evid.
404(b)(1), but the Rule permits such evidence “for another
purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or
lack of accident,” Fed. R. Evid. 404(b)(2). To be admissible
under Rule 404(b), then, evidence of uncharged crimes or
wrongs must have a proper evidentiary purpose. “A proper
purpose is one that is ‘probative of a material issue other than
character.’” United States v. Green, 617 F.3d 233, 250 (3d
Cir. 2010) (quoting Huddleston v. United States, 485 U.S.
681, 686 (1988)); see United States v. Johnson, 199 F.3d 123,
128 (3d Cir. 1999) (stating that Rule 404(b) evidence is
proper “if relevant for any other purpose than to show a mere
propensity or disposition on the part of the defendant to
commit the crime” (citation and internal quotation marks
omitted)). As long as evidence offered under Rule 404(b)
satisfies that criterion, we favor its admission. Johnson, 199
F.3d at 128. Of course, such evidence may be excluded if “its
probative value is substantially outweighed by a danger of …
unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting
cumulative evidence.” Fed. R. Evid. 403. We have also
emphasized that limiting instructions may be appropriate
when admitting Rule 404(b) evidence. See Green, 617 F.3d
at 249 (noting that a limiting instruction should be given
where requested).

              1.     The Decision That There Was
                     Insufficient Evidence to Establish That
                     Pozo’s Testimony Was Truthful




                              35
        As the District Court correctly explained, one step in
evaluating whether to admit Rule 404(b) evidence is to
determine whether there is sufficient evidence to conclude
that the crime, wrong, or other act in question actually
occurred, because “similar act evidence is relevant only if …
the act occurred and … the defendant was the actor.”
Huddleston, 485 U.S. at 689. Applying that inquiry to Pozo’s
proffered testimony, however, the Court made its own
credibility assessment, saying that there was “nothing to
document what actually was spoken at that time in those few
little sentences that the Government contends would show
that Mr. Bergrin was attempting [to] … you know, to murder
the witness.” (Joint App. at 21.) Owing to the lack of
independent corroboration, the Court decided that “Mr.
Pozo’s best recollection” would not suffice. (Id.) That was
an error of law.

       In Huddleston v. United States, the Supreme Court
expressly rejected the “level of judicial oversight” that the
District Court applied here in excluding Pozo’s testimony.
485 U.S. at 688. It said, rather, that Rule 404(b) evidence
need only be supported by sufficient evidence for a jury to be
able to “reasonably conclude that the act occurred and that the
defendant was the actor.” Id. at 689. A court’s task in that
regard is simply to decide, in accordance with Rule 104(b),
“whether the jury could reasonably find th[ose] facts … by a
preponderance of the evidence.” 22 Id. at 690; see Fed. R.


       22
          Thus, although the standard of proof in criminal
cases requires a greater showing than a preponderance of
proof, evidence of a contested fact may be admissible towards
that greater burden when the “evidence in the case” permits a




                              36
Evid. 104(b) (“When the relevance of evidence depends on
whether a fact exists, proof must be introduced sufficient to
support a finding that the fact does exist.”). Importantly, the
Supreme Court instructed that, in making that determination,
trial courts must not “weigh[] credibility” or “make[] a
finding.” Huddleston, 485 U.S. at 690.

        By discounting Pozo’s testimony based on a lack of
corroboration and questions about credibility, the Court
usurped the jury’s role. See United States v. Dillon, 532 F.3d
379, 391 (5th Cir. 2008) (“Rule 104(b) does not require
corroboration. It only requires that the district court consider
the witness’s testimony and determine that a reasonable jury
could [make the required] find[ing] by a preponderance of the
evidence … .” (internal footnote omitted)); Siegel, 536 F.3d
at 319 (“Evidence is [sufficiently] reliable for purposes of
Rule 404(b) ‘unless it is so preposterous that it could not be
believed by a rational and properly instructed juror.’”
(citation omitted)); cf. United States v. Haut, 107 F.3d 213,
220 (3d Cir. 1997) (noting that it “is a basic tenet of the jury
system that it is improper for a district court to substitute[ ]
[its] judgment of the facts and the credibility of the witnesses
for that of the jury” (alteration in original) (citation and
internal quotation marks omitted)). While Pozo’s credibility
and motivation for testifying may be open to question, his
testimony itself was sufficient to permit a jury to reasonably
conclude, by a preponderance of the evidence, that Bergrin
did the things that Pozo said he did. See United States v.
Bailey, 990 F.2d 119, 123 (4th Cir. 1993) (explaining that a
witness’s testimony should not be precluded “simply because

jury to “reasonably find the … fact … by a preponderance of
the evidence.” Huddleston, 485 U.S. at 690.




                              37
it is in conflict with or contradicted by other testimony” or is
offered by a “witness [who] has an unsavory past,” as those
“are merely circumstances for the jury to consider”).

      Consequently, the Court was obliged to permit a jury
to consider that testimony, provided it was otherwise
admissible under the Federal Rules of Evidence.

              2.     The Finding That Pozo’s Testimony Was
                     Substantially More Prejudicial Than
                     Probative

       The District Court did not believe that Pozo’s
testimony was otherwise admissible, because, under Rule
403, the Court determined that the testimony was cumulative
and confusing, and that the prejudice from it substantially
outweighed any probative value. All of those conclusions are
problematic.

       To begin with, it is not clear that the Court applied the
proper test under Rule 403, because, at times, it spoke simply
in terms of “prejudice” to Bergrin. (Joint App. at 23.) It must
always be remembered that unfair prejudice is what Rule 403
is meant to guard against, that is, prejudice “based on
something other than [the evidence’s] persuasive weight.”
United States v. Cruz-Garcia, 344 F.3d 951, 956 (9th Cir.
2003); see United States v. Starnes, 583 F.3d 196, 215 (3d
Cir. 2009) (“[U]nfair prejudice does not simply mean damage
to the opponent’s cause.” (citation and internal quotation
marks omitted)). Assuming the Court was using the term
“prejudice” as shorthand for “unfair prejudice,” we are
examining the kind of balancing decision to which we would
ordinarily accord great deference. See United States v.




                              38
Kellogg, 510 F.3d 188, 197 (3d Cir. 2007) (noting that if
“judicial self-restraint is ever desirable, it is when a Rule 403
analysis of a trial court is reviewed by an appellate tribunal”
(citation and internal quotation marks omitted)). In general, a
Rule 403 decision will not be reversed unless the “analysis
[undertaken] and resulting conclusion” is “arbitrary or
irrational.” Id. (citation and internal quotation marks
omitted). Here, unfortunately, the District Court’s Rule 403
analysis was arbitrary, in that it was based on the same legally
flawed credibility determination that led the Court to
conclude that Pozo’s testimony was inadmissible without
independent corroboration.

        Pozo, as the District Court saw it, “would be another
witness, a drug dealer who is claiming at some point some
conversation occurred.” (Joint App. at 25.) Assessing his
proffered testimony in that light, the Court characterized it as
having a “minimum degree [of persuasiveness] … with
respect to intent.” (Id.) An assumption about how the jury
would view Pozo’s credibility was, however, an improper
basis for discounting his testimony’s probative value. See
United States v. Welsh, 774 F.2d 670, 672 (4th Cir. 1986)
(“[A]s a general rule, the credibility of a witness has nothing
to do with whether or not his testimony is probative with
respect to the fact which it seeks to prove.”); 22 Charles Alan
Wright & Kenneth W. Graham, Jr., Federal Practice and
Procedure § 5214 (4th ed. 1996) (“[I]t seems relatively clear
that in the weighing process under Rule 403 the judge cannot
consider the credibility of witnesses.”). And that errant
starting point likewise tainted the Court’s conclusion that the
jury would be confused by Pozo’s testimony indicating that
Bergrin told him to “take out” a cooperating witness. The




                               39
only possible confusion, if it can be called that, would arise
from discrediting the source of the testimony. 23

        Stripped of improper credibility assessments, Pozo’s
proffered testimony is – as the District Court initially
observed when saying it would be admissible – highly
probative of Bergrin’s guilt, because the factual similarities
between the Pozo Plot and the Kemo murder truly are
“striking.” (Joint App. at 10.) Pozo was a drug dealer
represented by Bergrin around the same time as the Kemo
murder, and he was prepared to testify that Bergrin suggested
that he kill a witness. Pozo’s testimony is, therefore,
powerfully suggestive of Bergrin’s intent in passing Kemo’s
identity on from Baskerville to Curry. It is likewise relevant
to deciding whether Bergrin uttered the words “No Kemo, no
case,” and, if he did, what he meant. 24

       23
            Nor was the testimony, as the District Court
suggested, cumulative. After all, the Court itself recognized
that the credibility of the primary witnesses against Bergrin
on the Kemo Murder Counts is open to question. See supra
note 19. Pozo’s testimony would therefore have added much
“to the probative force of the other evidence in the case,” and
“contribut[ed] to the determination of truth,” United States v.
Williams, 81 F.3d 1434, 1443 (7th Cir. 1996), and so it cannot
properly be said to be “cumulative,” United States v. Brown,
597 F.3d 399, 406 (D.C. Cir. 2010) (stating evidence should
only be deemed “cumulative” when the “evidence on one side
is so full that no jury that rejected it would be likely to change
its mind because of the introduction of the proffered
evidence” (citation omitted)).
       24
        The District Court itself recognized that intent was a
key issue in the case in its colloquy excluding Pozo’s




                               40
      In sum, we conclude that the District Court’s ruling
excluding Pozo’s testimony cannot “be reconciled with a
sound exercise of discretion,” United States v. Gatto, 924
F.2d 491, 501 (3d Cir. 1991), and, accordingly, must be
vacated. 25


testimony under Rule 403. (See Joint App. at 20-21 (“[O]ne
of the biggest contentions in this case is if the statement ‘No
Kemo, no case’ was made, what exactly does that mean.”).)
But Bergrin argues that his intent is not at issue with respect
to the Kemo Murder Counts, because his primary defense is
that he never attended the meeting in which he allegedly said
“No Kemo, no case.” We disagree. Bergrin’s insistence that
he did not say those words does not mean the jury will not
have to consider them. It is for the jury to decide whether he
said them. Moreover, as we have just noted, the question of
Bergrin’s intent is not only relevant to determining what “No
Kemo, no case” may mean, but also to ascertaining Bergrin’s
purpose in telling Curry who the witness against Baskerville
was.
       25
          Pozo’s proffered testimony was proper Rule 404(b)
evidence, and, as we have made plain, our review of the
record thus far reveals no sound basis upon which it should
have been precluded from the government’s case on the
Kemo Murder Counts under Rule 403. We nevertheless leave
it to the new judge to whom this case will be assigned to
conduct his or her own balancing under Rule 403 if the
government again seeks to prove the Kemo Murder Counts
using evidence of the Pozo Plot.
      With respect to the Esteves Plot, we agree with the
government that the District Court observed an unwarranted




                              41
analytical distinction between a “prior bad act” and a
“subsequent bad act,” reasoning that the latter “looks more
like evidence that is being offered to show that the accused is
a ‘bad guy,’ someone with the propensity to commit criminal
acts.” (Joint App. at 60.) Rule 404(b) refers to evidence of
crimes, wrongs, or other acts, saying nothing about whether
the act in question is a “prior” or “subsequent” act. That
makes sense because light can be shed on motive, intent, and
the other issues listed in Rule 404(b)(2) as much by a
subsequent course of behavior as it can by a prior one. Cf.
Huddleston, 485 U.S. at 686 (referring to “similar acts
evidence under Rule 404(b)” (emphasis added)). So although
we once questioned, in dicta “[t]he logic of showing prior
intent or knowledge by proof of subsequent activity,” United
States v. Boyd, 595 F.2d 120, 126 (3d Cir. 1978), the District
Court erred to the extent it dismissed the probative value of
subsequent act evidence. See United States v. McGilberry,
620 F.3d 880, 886 (8th Cir. 2010) (“Rule 404(b) draw[s] no
distinction between prior and subsequent acts that would
support different analyses … .” (citation and internal
quotation marks omitted)); United States v. Rutkoske, 506
F.3d 170, 177 (2d Cir. 2007) (“The courts of appeals mostly
agree that the admission of subsequent acts under Rule 404(b)
is governed by the same four-part test as prior acts … .”);
United States v. Mohr, 318 F.3d 613, 617 (4th Cir. 2003)
(“Rule 404(b) … covers evidence of both prior and
subsequent acts.”); United States v. Jernigan, 341 F.3d 1273,
1283 (11th Cir. 2003) (“[T]he standard for evaluating the
admissibility of a subsequent bad act under Rule 404(b) is
identical to that for determining whether a prior bad act
should be admitted under this Rule.”); United States v.
Echeverri, 854 F.2d 638, 645 (3d Cir. 1988) (“We do not




                              42
dispute that there may be cases in which evidence of
subsequent wrongful acts may properly be admitted under
Rule 404(b)”); United States v. Alker, 260 F.2d 135, 157 (3d
Cir. 1958) (stating that “prior and subsequent acts …
substantially similar to the subject matter forming the basis of
the indictment [that] are probative to negate the inference that
the crucial conduct was … innocent”).
       Unlike the District Court’s ruling with respect to the
Pozo Plot, however, the District Court’s decision to exclude
evidence of the Esteves Plot was not clearly rooted in a
flawed premise. Indeed, the Court spoke at length about its
concerns regarding the nature of the Esteves Plot evidence,
(see, e.g., Joint App. at 38 (explaining that if “there was a
conviction, I would believe … that that conviction was the
result of the Esteves evidence, because I don’t see how they
could humanly put that out of their mind and the purposes of
the cautionary instruction would be and then weigh the rest of
this case accordingly”)), and we cannot glean whether or not
its Rule 403 balancing was tainted by the mistaken distinction
it drew between subsequent and prior acts. Thus, it is
difficult to tell whether or not the Court’s judgment is entitled
to the deference ordinarily accorded a Rule 403 decision. See
Kellogg, 510 F.3d at 197 (stating the general maxim that
“judicial self-restraint” is desirable “when a Rule 403 analysis
of a trial court is reviewed” (citation and internal quotation
marks omitted)). However, because we will be reassigning
this case and directing the new district judge to determine
afresh the admissibility of the Esteves Plot evidence, see infra
Part II.C, we need not tackle the issue at this juncture. It
suffices to say that, in considering that issue on remand, the
judge should bear in mind that subsequent act evidence may
be properly admitted under Rule 404(b), although Rule 403




                               43
      C.     Reassignment

        The government also asks that this case be given to
another district judge, and we agree, reluctantly, that
reassignment is appropriate. Our authority to direct the
reassignment of a case on remand is based on 28 U.S.C. §
455(a) and 28 U.S.C. § 2106. United States v. Bertoli, 40
F.3d 1384, 1411 (3d Cir. 1994). Under § 455(a), a judge
should no longer preside over a case when “a reasonable
person, with knowledge of all the facts, would conclude that
the judge’s impartiality might reasonably be questioned.” 26
United States v. Wecht, 484 F.3d 194, 213 (3d Cir. 2007)
(citation and internal quotation marks omitted). To warrant
reassignment under § 455(a), a case generally must involve
apparent bias deriving from an extrajudicial source, meaning


permits exclusion when the probative value of such evidence
is “substantially outweighed by a danger of … unfair
prejudice,” see Fed. R. Evid. 403, which, again, refers to
prejudice “based on something other than [the evidence’s]
persuasive weight.” Cruz-Garcia, 344 F.3d at 956.
      All of this, of course, becomes essentially moot if the
new judge disagrees with the approach to severance that had
been followed here, though a limiting instruction might still
be warranted with respect to the jury’s consideration of the
Pozo Plot and the Esteves Plot in connection with the Kemo
Murder Counts.
      26
         “[T]he hypothetical reasonable person … must be
someone outside the judicial system because judicial insiders
… may regard asserted conflicts to be more innocuous than
an outsider would.” In re Kensington Int’l Ltd., 368 F.3d
289, 303 (3d Cir. 2004).




                             44
something above and beyond judicial rulings or opinions
formed in presiding over the case. See Liteky v. United
States, 510 U.S. 540, 555 (1994) (noting that “judicial rulings
alone almost never constitute a valid basis for a bias or
partiality motion [under § 455(a)]” since they rarely
“evidence the degree of favoritism or antagonism required …
when no extrajudicial source is involved”). Our supervisory
powers under § 2106, however, also permit reassignment and
are not necessarily constrained by that limitation. See id. at
554 (noting that “[f]ederal appellate courts’ ability to assign a
case to a different judge on remand rests not on the recusal
statutes alone, but on the appellate courts’ statutory power”
under § 2106 which “may permit a different standard” than
that applicable to § 455(a)). Notwithstanding the potential
differences between the standards for reassignment under
§ 455(a) and § 2106, we have typically reviewed requests for
reassignment under § 2106 “under an ‘appearance of
impartiality’ standard” like that applicable in the § 455(a)
context. Bertoli, 40 F.3d at 1414 (citation omitted); see Gov’t
of the V.I. v. Walker, 261 F.3d 370, 376 (3d Cir. 2001)
(exercising the supervisory power to reassign a case because
the “conduct and comments of the trial judge … ma[d]e it
exceedingly difficult to resurrect an appearance of
impartiality”).

        Although reassignment is an extraordinary remedy that
should seldom be employed, see United States v. Higdon, 638
F.3d 233, 248 (3d Cir. 2011) (recognizing that reassignment
should “be considered seriously and made only rarely”
(citation and internal quotation marks omitted)), we conclude
that it is appropriate in this case despite our sincere respect
for the District Judge who has presided to this point. Key to
our decision is the District Court’s repeated expressions of




                               45
discomfort with the manner in which the Indictment pulls the
various criminal acts, including the witness-tampering plots,
together under the umbrella of RICO charges.                 That
discomfort manifested itself when the Court entered its first
dismissal of the RICO counts. While the Court pointed to
what may be called “equitable or logistical concerns,”
Bergrin, 650 F.3d at 274, in examining “the sufficiency of the
[then-existing indictment’s] allegations” under Criminal Rule
12, Bergrin, 707 F. Supp. 2d at 509, it was not explicit about
how prominent a role those concerns played in its decision. It
now appears that the Court ruled as it did, at least in part,
because it believes that it is impossible for Bergrin to get a
fair trial on the RICO counts due to the very nature of RICO,
allowing, as it does, for multiple criminal acts to be charged
as a pattern of racketeering activity. 27 (See Joint App. at 4458
(the Court’s answer, in response to the government’s
invitation to dismiss the RICO counts if the Court believed
they could not be fairly tried, that “I did that once … because
at the time I still was concerned about the RICO allegations,
quite frankly, mostly for the same reason”).)
        The Court expressed that same fear when, after the
government appealed the evidentiary rulings relating to the
Kemo Murder Counts, it balked at the government’s request
to try the RICO counts. In suggesting that a trial of those

       27
           We recognize that the District Court’s primary
concern here was that Kemo’s murder, for which Bergrin
faces a potential life sentence, is an integral component of the
Indictment’s RICO counts. See supra note 6. We do not
intend to suggest that, in different circumstances, there would
be hostility to trying RICO counts simply because they allow
the government to address multiple criminal acts in one
charge.




                               46
counts would be a fundamentally unfair and inefficient use of
prosecutorial resources, the Court said:

               And now you’re sitting here saying:
       Judge, we want to do it that way. We’re going
       to bring back these guys and we’re going to
       spend all this taxpayers’ money, all these people
       in witness protection, they’re going to come
       flying in, coming in, we’re going to go through
       all of this, when you have an option. You have
       an option of a five to seven-week trial, clean,
       probably a conviction if the evidence is what I
       see it is. I mean, you know, and yet you’re
       insisting on trying to prove an enterprise, a
       pattern, all these predicate acts, confusing a
       jury, bringing in these guys again, and he’ll be
       cross-examining them again. For what?

(Id. at 4461-62.)

        To mitigate that perceived inequity, and in an apparent
effort to dissuade the government from seeking to try the
RICO counts, the Court tried to assure the government that
“there would be a sentence that would reflect the severity of”
the Indictment’s other charges if it secured a conviction on
those charges. (Joint App. at 4460.) In that same colloquy,
the Court did not dispute the government’s assertion that the
Court had “all but accused [the prosecution of] having
wrapped [the Kemo murder and the Esteves Plot] in the
Indictment in order to prevent [Bergrin] from getting a fair
trial” (id. at 4450), confirming instead that, in the Court’s
view, it would indeed “have been inherently unfair to have
[Bergrin] convicted under … RICO” (id. at 4463). Most




                              47
recently, in ordering a second severance, the Court made clear
its view that “trying Bergrin for his alleged involvement in
the [Kemo] murder conspiracy with extensive evidence from
the [Esteves Plot] … would be fundamentally unfair and
improper.” (Id. at 67.)

       The problem with that view is that presenting the
witness-tampering allegations as part of a related pattern of
racketeering activity is exactly what the Indictment and RICO
allow. The Indictment contains valid RICO charges which
allege the Kemo murder along with the Esteves Plot and the
Pozo Plot, and, if the government ever brings its RICO
charges in this case to trial, it will necessarily introduce
evidence of those murder plots to meet its burden of proof.
We do not doubt the depth of the District Court’s
commitment to ensuring a fair trial for all parties, and the
Court’s concern for the rights of a criminal defendant is
commendable. But, as we have already held, Congress
validly paved a path for prosecutions like the one charged in
the Indictment. See Bergrin, 650 F.3d at 276 (reversing the
dismissal of substantially similar RICO counts). It is not a
court’s prerogative to construct a detour around RICO simply
because the court is uncomfortable with how that statute may
“significantly alter[] the way trials are conducted in cases that
involve racketeering acts committed by members of an
enterprise.” 28 Id. at 275; see United States v. Vitillo, 490 F.3d

       28
          We do not mean to imply that a district court is
powerless in a RICO case to consider severance orders. On
the contrary, as we said the first time we had this case, the
District Court could appropriately “discuss[] joinder and
severance under Rules 8 and 14 of the Federal Rules of
Criminal Procedure” when presented with the former iteration




                               48
314, 320 (3d Cir. 2007) (“It is well-established that ‘[a]n
indictment returned by a legally constituted and unbiased
grand jury … if valid on its face, is enough to call for trial of
the charge on the merits.” (alterations and emphasis in
original) (quoting Costello v. United States, 350 U.S. 359,
363 (1956))).

        Ultimately, in light of the District Court’s statements –
both before and after the earlier appeal in this case – about a
perceived unfairness in trying the various witness-tampering
counts together, we believe that the Court’s “impartiality
might reasonably be questioned,” Wecht, 484 F.3d at 226
(citation and internal quotation marks omitted), and will
therefore order that this case be reassigned under § 2106, see
Bertoli, 40 F.3d at 1414 (noting that supervisory power
reassignment has typically been applied “under an
‘appearance of impartiality’ standard” (citation omitted)).
Because the Court’s discomfort with the Indictment may well
have prompted its evidentiary and case management rulings
(see Joint App. at 4458 (the Court’s statement that it initially
dismissed the RICO counts “because at the time I still was

of the Indictment. Bergrin, 650 F.3d at 276. That authority,
of course, is not unyielding or unbounded, see United States
v. Giannattasio, 979 F.2d 98, 100 (7th Cir. 1992) (Posner, J.)
(rejecting a court’s direction to a prosecutor to “select five …
counts for prosecution” of a fifteen count indictment and
proceed to trial on those counts alone, and noting that “[a]
judge in our system does not have the authority to tell
prosecutors which crimes to prosecute or when to prosecute
them”), but, as we have already noted, we need not and do not
attempt to delineate its contours as applied to the severance
orders entered in this case. See supra note 20.




                               49
concerned about the RICO allegations, quite frankly, mostly
for the same reason”)), we direct the judge to whom this case
is reassigned to consider anew whether the Indictment should
be severed in any respect and, as necessary, the extent to
which evidence of the Esteves Plot and the Pozo Plot can
properly be used to prove the government’s case against
Bergrin on the Kemo Murder Counts. 29 See 28 U.S.C. § 2106
(affording courts of appeals the authority to “require such
further proceedings to be had as may be just under the
circumstances”); cf. Rimbert v. Eli Lilly & Co., 647 F.3d
1247, 1252 (10th Cir. 2011) (stating that the “law of the case
doctrine has no bearing on the revisiting of interlocutory
orders, even when a case has been reassigned from one judge
to another”); Perez-Ruiz v. Crespo-Guillen, 25 F.3d 40, 42
(1st Cir. 1994) (“Interlocutory orders … remain open to trial
court reconsideration, and do not constitute the law of the
case.”).

III.   Conclusion

       For the foregoing reasons, we will vacate the District
Court’s decision to exclude evidence of the Pozo Plot and
will direct the Chief Judge of the District Court to reassign
this matter.


       29
           Although we have vacated the District Court’s
decision to exclude evidence of the Pozo Plot from Bergrin’s
retrial, we note, again, that, depending on what is offered in
evidence, the new judge may well be asked to determine the
admissibility of the Pozo Plot evidence with respect to the
Kemo Murder Counts and will, in that event, need to conduct
an appropriate Rule 403 balancing. See supra note 25.




                             50